Citation Nr: 0020903	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals 
("Board" or "BVA") on appeal from a rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim to reopen his claim for entitlement to 
service connection for multiple sclerosis.

In August 1995, the veteran and his spouse appeared and 
testified at a video personal hearing before a member of the 
Board.  Subsequent to the hearing, in April 1996, the case 
was remanded by the Board.  The Board Member who conducted 
the veteran's initial hearing is no longer with the Board.  
Resultantly, the veteran's claim was remanded in July 1997 
for a new Travel Board hearing.  In September 1998, the 
veteran submitted a written statement in which he withdrew 
his request for a new hearing before a member of the Board, 
and requested that his prior testimony be considered.  The 
veteran's appeal is again before the Board for resolution.    


FINDINGS OF FACT

1.  In June 1965, the Board denied the veteran's claim, 
finding that he did not have a diagnosis of multiple 
sclerosis, that cerebellar artery syndrome did not become 
manifest to a compensable degree within 1 year of the 
veteran's separation from service; and that multiple 
sclerosis did not become manifest to a compensable degree 
within the presumptive period of 7 years following the 
veteran's separation from service.

2.  Evidence associated with the claims file since June 1965 
is not so significant, when viewed in conjunction with the 
evidence previously of record, that it must be considered in 
order to decide fairly the merits of the case.


CONCLUSIONS OF LAW

1.  The Board's June 1965 decision denying the veteran's 
claim for service connection for multiple sclerosis is final.  
38 U.S.C.A. §§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).  

2.  New and material evidence sufficient to reopen the 
veteran's claim has not been submitted; the requirements to 
reopen the claim have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1961, the RO denied the veteran's service 
connection claim for multiple sclerosis on the basis that 
this condition was not definitively shown by the military 
evidence of record, or within the then applicable 3-year 
presumptive period following his separation from active duty 
service.  The RO notified the veteran of its rating decision 
and of his appellate rights in January 1961; however, the 
veteran did not appeal the decision.  In October 1962 the RO 
advised the veteran by letter that legislation had changed 
the presumptive period for multiple sclerosis has been 
extended to 7 years.  Later that month, the veteran submitted 
a letter seeking reconsideration of his claim.

In March 1963, the RO issued a rating decision that again 
denied the veteran's claim for service connection for 
multiple sclerosis.  Medical evidence of record considered by 
the RO included a May 1960 examination report from the 
Jefferson Medical College Hospital, and a November to 
December 1962 VA examination conducted at the Veteran's 
Administration Hospital in Coral Gables, Florida.  The report 
of the May 1960 examination indicated a diagnosis of acute 
multiple sclerosis.  The medical report did not address the 
etiology of the veteran's condition.

The report from the November and December 1962 VA examination 
noted extensive testing, including a December 1962 spinal 
tap.  The examiner indicated that the diagnostic impression 
was that the veteran had a cerebellar lesion of undetermined 
etiology.  The medical reports contained the statement that 
"It is the opinion of the neurological section that there is 
no multiple sclerosis."  The report indicated an established 
clinical diagnosis of posterior inferior cerebellar artery 
syndrome of undetermined etiology.  The RO denied the 
veteran's claim in March 1963 citing the fact that multiple 
sclerosis was not definitively shown by the evidence of 
record.

In June 1965, the Board denied the veteran's claim for 
service connection for multiple sclerosis.  In reaching this 
determination, the Board had reviewed the veteran's service 
medical records, his private post-service medical treatment 
from 1960 to 1963, and a VA evaluation that occurred in 
November and December 1962.  In explaining its decision, the 
Board noted medical evidence that stated the veteran did not 
have multiple sclerosis, but instead had an established 
clinical diagnosis of posterior inferior cerebellar artery 
syndrome of undetermined etiology.  The Board denied the 
veteran's claim, finding that he did not have multiple 
sclerosis or any neurological disorder during service or 
within the presumptive period after service. 

In July 1993, the veteran submitted correspondence to the RO 
in which he indicated that he had not received the Board's 
final decision noted above.  The RO provided him with a copy 
of the June 1965 BVA decision in August 1993.  In October 
1993, the veteran submitted an August 1993 letter from Thomas 
Jefferson University Hospital indicating that patient records 
for treatment prior to 1975 were no longer available.  The 
veteran also submitted a May 1960 bill for medical services.  
This bill does not contain any diagnostic information.  In 
November 1993, the RO issued a rating decision concluding 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim. 

Although the Board's June 1965 decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.   
See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  As defined by regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  In addition, for 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, creates a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  Inasmuch as the Board's June 
1965 decision is the last final decision of record, the 
evidence that has been associated with the file since then is 
the evidence that must be considered in connection with the 
new and material evidence inquiry.  That evidence is outlined 
below.

In May 1994 the veteran underwent a VA examination.  His 
claims file was not available to the examiner at that time.  
The examiner diagnosed a possible past cerebellar infarction, 
and stated he doubted multiple sclerosis.  The examiner 
stated he was unable to make a definite diagnosis in the 
absence of the veteran's medical history and claims file.  
The RO issued a rating decision in August 1994 that 
considered the May 1994 VA examination, and denied the 
veteran's petition to reopen his claim.  A Supplemental 
Statement of the Case (SSOC) was issued at the same time.

In August 1995, the veteran and his wife testified before a 
member of the Board by way of videoconference.  The veteran 
indicated that he was not diagnosed with multiple sclerosis 
while in the service, and that his initial treatment and 
diagnosis for this condition took place in April 1960.  The 
veteran and his wife indicated intermittent medical treatment 
during the 1960s.  The veteran's representative noted that 
the May 1994 VA examination was conducted without the benefit 
of the veteran's claims file.  As a result of this, the Board 
remanded the veteran's claim to the RO in April 1996 in order 
have him undergo a VA neurological examination.  

The veteran underwent a VA examination in June 1996.  He 
reported the symptoms he experienced in 1960, and indicated 
that he was given a possible diagnosis of multiple sclerosis.  
The veteran indicated that he had not experienced further 
symptoms since that time.  The veteran complained of some 
mild weakness on the right side, but indicated that there had 
been no recent worsening of this symptom.  The examiner 
reviewed the results of a May 1996 MRI scan, and found that 
it indicated a severe right cerebellar encephalomalacia with 
the suggestion of an old hemorrhage.  The examiner noted that 
"the appearance is not - but raises the question of  [an] 
old ischemic event."  The examiner noted minimal white 
matter findings.  The examiner assessed the veteran with 
evidence of an old right cerebellar hemorrhage, and indicated 
that there was no evidence of multiple sclerosis.  In June 
1996, the RO issued an SSOC that considered this medical 
examination, and continued to deny the veteran's application 
to reopen his claim.

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is 'material,' we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability, even where it will 
not eventually convince the Board to 
alter its ratings decision. Where so much 
of the evidence regarding the veterans' 
claims for service connection and 
compensation is circumstantial at best, 
the need for a complete and accurate 
record takes on even greater importance.

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  However, the above 
noted medical evidence submitted by the veteran does not 
satisfy even this lowered standard, as he has not submitted 
current medical evidence that he in fact suffers from 
multiple sclerosis.  The evidence that has been submitted is 
cumulative of evidence already of record, that is, that the 
veteran does not have multiple sclerosis.  There is no 
showing that the veteran currently has multiple sclerosis.  
The "new" evidence of record does not "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a) 
(1998).  Having determined that new and material evidence has 
not been added to the record, the veteran's application to 
reopen his claim is denied.


ORDER

In the absence of new and material evidence, the veteran's 
petition to reopen his claim for service connection for 
multiple sclerosis is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

